                Case 6:21-bk-00101-KSJ          Doc 23    Filed 03/05/21     Page 1 of 1




                                             ORDERED.
         Dated: March 05, 2021




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re:

TERRY A. MCLEES,                                                        Case No: 6:21-bk-00101-KSJ
                                                                        Chapter 13

Debtor.
_______________________________ /


               ORDER GRANTING MOTION TO EXTEND THE AUTOMATIC STAY

          THIS CASE came on for hearing on March 3, 2021, on Debtor's Motion to Extend the

Automatic Stay (Doc. No. 11) (the "Motion"). After reviewing the pleadings and considering the

positions of all interested parties, it is

          ORDERED:

          1.      The Motion is GRANTED.

          2.      The automatic stay is extended as to all creditors.


Attorney Matthew R. Gross is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of the order.
